Citation Nr: 0321022	
Decision Date: 08/21/03    Archive Date: 09/02/03

DOCKET NO.  95-01 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel







REMAND

On October 3, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Using the documents submitted by the 
veteran in February 2003, prepare a 
letter asking the Commandant of the 
Marine Corps Headquarters United States 
Marine Corps MMSB10, 2008 Elliot Road, 
Suite 201, Quantico, VA 22134-5030 to 
provide any available information which 
might corroborate one or all the 
veteran's alleged in-service stressors, 
including operational orders and other 
pertinent reports pertaining to the 
veteran's units.  Note that that the 
veteran has alleged service in the South 
China Sea/Gulf of Tonkin and involvement 
in 17th Parallel while fighting with A 
Battery, 1st Battalion, 12th Marines, 3rd 
Marine Division (A Btry, 1st Bn, 12th Mar, 
3rd Mar. Div. (Reinf) FMF).  The service 
department records demonstrate that the 
veteran's military occupational specialty 
was an automotive mechanic.  In March 
1964, the veteran participated in 
Exercise BACKPACK in Ch'O-Ch'eng, Taiwan 
while attached to the U.S.S. Terrell 
County LST-1157.  He was part of the 
Battalion Landing Team 1/3, from June 
1964 to July 1964 while attached to the 
U.S.S. Monticello (LSD-35).  He served 
aboard the U.S.S. Tortuga (LSD-26) at 
White Beach, Okinawa in August 1964 and 
departed therefrom to the South China Sea 
area in August through September 1964 and 
aboard the U.S.S. General J.G. 
Breckinridge at Naha Port, Okinawa in 
September and October 1964.  

2.  If the above-requested development 
results in the verification of any of the 
veteran's claimed stressors, the claims 
file should be referred to a VA 
psychiatrist in order to obtain a medical 
opinion on whether the verified 
stressor(s) is/are sufficient to support 
the veteran's diagnosis of PTSD.  If the 
VA psychiatrist finds that a psychiatric 
examination is required in order to 
provide that opinion, the examination 
should be conducted.  In determining 
whether or not the stressor is sufficient 
to support a diagnosis of PTSD, the 
psychiatrist should be instructed that 
only the stressor(s) that has/have been 
shown to be verified by the Commandant of 
the Marine Corps or by any other source 
(showing that the claimed in service 
stressor(s) actually occurred) may be 
considered.  Any opinions by the 
psychiatrist must be supported by the 
evidence of record and accompanied by a 
complete rationale.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




